Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022, which reference Applicant’s Response dated 15 April 2022, has been entered.

Applicant’s Response
	In Applicant’s Response dated 15 April 2022, Applicant amended claims 1, 11, 18-21, added claims 22-26 and argued against all rejections put forth in the Final Office Action dated 18 February 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al., U.S. Patent Publication Number 2018/0307303 A1, in view of Fujio et al., U.S. Patent Publication Number 2009/0153721 A1.

Claim 1:
Powderly discloses an electronic apparatus comprising: 
a specific operation member (see Paragraph 0005 – Powderly discloses this limitation in that a wearable device parses multimodal inputs as commands for execution of a task.); 
at least one memory (see Paragraph 0067) and at least one processor (see Paragraph 0068) which function as: 
a line-of-sight detection unit configured to detect a viewed position of a user with respect to a display (see Paragraph 0168 – Powderly discloses this limitation in that the wearable system uses an inward-facing imaging system to perform eye gaze tracking by obtaining images of the user’s eye and analyzing them to deduce the user’s direction of gaze.); and 
a control unit configured to control so that, in the case where the specific operation member is operated after a predetermined condition (see Paragraph 0193 – Powderly discloses this limitation in that given a detected field of view, a user may input a voice command to perform an operation.) representing a fact that an image displayed on the display is gazed at is satisfied (see Paragraph 0188 – Powderly further discloses that the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs.), a display magnification of a gazed region of the image is enlarged or reduced with a position, based on a gazing position detected by the line-of- sight detection unit (see Paragraph 0193 – Powderly discloses this limitation in that the user may say “enlarge the triangle” to increase the size of the triangle within view. Also see Paragraph 0056 – Powderly further discloses that speech commands may also be combined with eye gaze as a method of selecting and manipulating user interface elements.).
Powderly fails to expressly disclose:
a control unit configured to control so that a display magnification of a gazed region of the image, which is a portion of the image, is enlarged or reduced with a position, as the center…in accordance with an operation amount or a number of times of operation performed on the specific operation member, at a display magnification out of at least three stages of display magnifications.  
Fujio teaches:
a control unit configured to control so that a display magnification of a gazed region of the image, which is a portion of the image, is enlarged or reduced with a position, as the center…in accordance with an operation amount or a number of times of operation performed on the specific operation member, at a display magnification out of at least three stages of display magnifications (see Figure 4 and Paragraph 0047 – Fujio teaches this limitation in that with each click of the dial rotated by the user, the magnification increases by one step (in this example, 9 clicks of the dial results in steps of magnification. Also see Paragraph 0035 – Fujio further discloses that the enlargement and reduction is processed while fixing the point of the displayed image at the center of the display area.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
a control unit configured to control so that a display magnification of a gazed region of the image, which is a portion of the image, is enlarged or reduced with a position, as the center…in accordance with an operation amount or a number of times of operation performed on the specific operation member, at a display magnification out of at least three stages of display magnifications
for the purpose of allowing a user to immediately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 2:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein the control unit is further configured to control so that the display magnification of the gazed region is not changed before the predetermined condition is satisfied, even if the specific operation member is operated (see Paragraph 0148 – Powderly discloses this limitation in that the multimodal inputs require a first input to identify an object and a second input to determine an interaction to be performed on the object.).

Claim 3:
	As indicated in the above rejection, the combination of Powderly and Fujio teaches every limitation of claim 1.
	Powderly fails to expressly disclose: 
wherein the specific operation member is a dial, and 
the operation on the specific operation member is rotating the dial.
Fujio teaches:
wherein the specific operation member is a dial (see Paragraph 0035 – Fujio teaches this limitation in that the user rotates the dial to enlarge or reduce the image.), and 
the operation on the specific operation member is rotating the dial (see Figure 4 and Paragraph 0047 – Fujio teaches this limitation in that with each click of the dial rotated by the user, the magnification increases by one step (in this example, 9 clicks of the dial results in steps of magnification).).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
wherein the specific operation member is a dial, and 
the operation on the specific operation member is rotating the dial 
for the purpose of allowing a user to immediately and conveniently magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 4:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein 
the specific operation member is a press button (see Paragraph 0119 – Powderly discloses this limitation in that a control input may include a sensed button.), and 
the operation on the specific operation member is pressing the press button (see Paragraph 0090 – Powderly discloses this limitation in that the wearable system may track and interpret hand gestures for button presses.).  

Claim 5:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein 
the specific operation member is a touch panel (see Paragraph 0166 – Powderly discloses this limitation in that the user input device may include a touch sensitive surface.), and 
the operation on the specific operation member is touching the touch panel (see Paragraph 0166 – Powderly discloses this limitation in that the touch sensitive surface may track the user’s hand movements as gesture input.).  

Claim 6:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein the predetermined condition is that a period of gazing exceeds a predetermined threshold (see Paragraph 0126 – Powderly discloses this limitation in that the user’s gaze at an object longer than a threshold time may indicate that the user is selecting the object to which an action will be performed.).  

Claim 7:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein in the case where the predetermined condition is satisfied, the control unit controls so that an indication to indicate the viewed position is displayed on the display (see Paragraph 0240 – Powderly discloses this limitation in that the wearable system can display a focus indicator indicating the virtual object that the user is currently interacting with (once selected by gaze).).  

Claim 8:
	As indicated in the above rejection, the combination of Powderly and Fujio teaches every limitation of claim 1. 
Powderly fails to expressly disclose:
wherein in the case where the predetermined condition is satisfied, the control unit controls so that an icon to indicate that enlargement or reduction is possible by the operation on the specific operation member, is displayed on the display.  
Fujio teaches:
wherein in the case where the predetermined condition is satisfied, the control unit controls so that an icon to indicate that enlargement or reduction is possible by the operation on the specific operation member, is displayed on the display (see Figure 5 and Paragraph 0083 – Fujio teaches this limitation in that indicators per Figure 5 indicate if the image has reached its movement limit (and shifting/enlarging is no longer possible) or not.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
wherein in the case where the predetermined condition is satisfied, the control unit controls so that an icon to indicate that enlargement or reduction is possible by the operation on the specific operation member, is displayed on the display
for the purpose of allowing a user to immediately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 9:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 8, wherein the control unit is further configured to change the display magnification in the case where a period of gazing at the icon exceeds a second threshold and the specific operation member is operated (see Paragraph 0126 – Powderly discloses this limitation in that the user’s gaze at an object longer than a threshold time may indicate that the user is selecting the object to which an action will be performed. Also see Paragraph 0193 – Powderly discloses this limitation in that the user may say “enlarge the triangle” to increase the size of the triangle within view. Also see Paragraph 0188 – Powderly further discloses that the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs.).  
Powderly fails to expressly disclose:
wherein the control unit is further configured to change the display magnification to the actual size in the case where the specific operation member is operated.
Fujio teaches:
wherein the control unit is further configured to change the display magnification to the actual size in the case where the specific operation member is operated (see Paragraph 0035 – Fujio teaches this limitation in that by operating the specific operation member, the magnification may return to 1.0x.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
wherein the control unit is further configured to change the display magnification to the actual size in the case where the specific operation member is operated
for the purpose of allowing a user to accurately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 10:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 8, wherein the control unit is further configured to control so that enlargement or reduction by operating the specific operation member is not executed in the case where a period of gazing at the icon exceeds a third threshold (see Paragraph 0275 – Powderly discloses this limitation in that if the gaze lasts longer than n minutes (threshold) without any commands, the interaction is considered to be cancelled and no function performed.).

Claim 18:
Claim 18 is the method claim corresponding to the apparatus of claim 1, which is rejected as being taught by the combination of Powderly and Fujio. Powderly further discloses that the apparatus performs a method (see Paragraph 0128). Thus, the combination of Powderly and Fujio teaches every limitation of claim 18, per the rejection of claim 1, above.

Claim 20:
Claim 20 is the medium claim corresponding to the apparatus of claim 1, which is rejected as being taught by the combination of Powderly and Fujio. Powderly further discloses that the apparatus performs a method per the instructions stored on a non-transitory storage medium (see Paragraph 0077). Thus, the combination of Powderly and Fujio teaches every limitation of claim 20, per the rejection of claim 1, above.

Claim 22:
As indicated in the above rejection, the combination of Powderly and Fujio teaches every limitation of claim 1. 
	Powderly fails to expressly disclose:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit is configured to control so that the display magnification of the gazed region of the image is enlarged based on the gazing position detected by the line-of-sight detection unit, as the center, regardless an actual center of the image.
Fujio teaches:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit is configured to control so that the display magnification of the gazed region of the image is enlarged based on the gazing position detected by the line-of-sight detection unit, as the center, regardless an actual center of the image (see Paragraph 0227—Fujio teaches this limitation in that the user may manipulate a portion of an image via command in relation to the center of the user’s field of vision.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit is configured to control so that the display magnification of the gazed region of the image is enlarged based on the gazing position detected by the line-of-sight detection unit, as the center, regardless an actual center of the image
for the purpose of allowing a user to accurately manipulate a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 23:
As indicated in the above rejection, the combination of Powderly and Fujio teaches every limitation of claim 1. 
	Powderly fails to expressly disclose:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit performs control to display a first portion of the image on the display and to not display a second portion of the image on the display.
Fujio teaches:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit performs control to display a first portion of the image on the display and to not display a second portion of the image on the display (see Fig. 20 – Fujio teaches this limitation in that the original image is displayed at 2030 with a screen the size of 2010. Upon enlarging the image, it may be too large for the size of the screen, such as at element 2000c, wherein a first portion of the image is displayed, enlarged, and a second portion of the image is not displayed as it does not fit on the screen.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
wherein in a case where enlargement by operating the specific operation member is executed, the control unit performs control to display a first portion of the image on the display and to not display a second portion of the image on the display
for the purpose of allowing a user to accurately manipulate a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 24:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 1, wherein in a case where reduction by operating the specific operation member is executed, the control unit performs control to display a plurality of images, including the image that is reduced, on the display (see Paragraph 0043 – Powderly discloses this limitation in that the user may reduce images while they are displayed on display areas.).  


Claim 25:
The combination of Powderly and Fujio teaches the electronic apparatus according to claim 7, wherein the indication indicates the gazed region, which is the portion of the image to be enlarged or reduced (see Paragraph 0240 – Powderly discloses this limitation in that the wearable system can display a focus indicator indicating the virtual object that the user is currently interacting with (once selected by gaze).).  

Claims 11-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Powderly and Fujio in view of Shiohara et al., U.S. Patent Publication Number 2005/0237412 A1.

Claim 11:
Powderly discloses an electronic apparatus comprising: 2710194933US01 
a specific operation member (see Paragraph 0005 – Powderly discloses this limitation in that a wearable device parses multimodal inputs as commands for execution of a task.); 
at least one memory (see Paragraph 0067) and at least one processor (see Paragraph 0068) which function as: 
a line-of-sight detection unit configured to detect a viewed position of a user with respect to a display (see Paragraph 0168 – Powderly discloses this limitation in that the wearable system uses an inward-facing imaging system to perform eye gaze tracking by obtaining images of the user’s eye and analyzing them to deduce the user’s direction of gaze.); and 
a control unit configured to controls so that 
2) in the case of the first operation mode, an operation mode is switched to a second operation mode in the case where a predetermined condition is satisfied (see Paragraph 0148 – Powderly discloses this limitation in that the multimodal inputs require a first input to identify an object (switch to second mode) before a second input to determine an interaction to be performed on the object.); and
3) in the case of the second operation mode (see Paragraph 0193 – Powderly discloses this limitation in that given a detected field of view, a user may then input a voice command to perform an operation.), a display magnification of a gazed region of the image, which is a portion of the image, is enlarged or reduced with a position…in accordance with the operation performed on the specific operation member (see Paragraph 0193 – Powderly discloses this limitation in that the user may say “enlarge the triangle” to increase the size of the triangle within view. Also see Paragraph 0188 – Powderly further discloses that the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs.).  
Powderly fails to expressly disclose:
the image is enlarged or reduced with a position, based on the viewed position detected by the line-of-sight detection unit as the center.
Fujio teaches:
the image is enlarged or reduced with a position, based on the viewed position detected by the line-of-sight detection unit as the center (see Paragraph 0035 – Fujio further discloses that the enlargement and reduction is processed while fixing the point of the displayed image at the center of the display area.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
the image is enlarged or reduced with a position, based on the viewed position detected by the line-of-sight detection unit as the center
for the purpose of allowing a user to accurately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.
The combination of Powderly and Fujio fails to expressly teach:
1) in the case of a first operation mode, a specific function, which is different from enlargement or reduction of an image displayed on the display, is executed in accordance with an operation on the specific operation member.
Shiohara teaches:
1) in the case of a first operation mode, a specific function, which is different from enlargement or reduction of an image displayed on the display, is executed in accordance with an operation on the specific operation member (see Paragraph 0104 – Shiohara teaches this limitation in that when the dial is rotated, the camera rotates through modes, including an enlarge mode and a setting mode. The mode indicates the functionality of the camera at that time (see Figure 9).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
1) in the case of a first operation mode, a specific function, which is different from enlargement or reduction of an image displayed on the display, is executed in accordance with an operation on the specific operation member
for the purpose of providing improved operability at the multiple functions of a camera (see Paragraph 0011). Further, Powderly, Fujio and Shiohara are concerned with receiving physical input to magnify or otherwise manipulate a screen image.



Claim 12:
The combination of Powderly, Fujio and Shiohara teaches the electronic apparatus according to claim 11, wherein 
the control unit is further configured to control so that, in the case of the second operation mode (see Paragraph 0193 – Powderly discloses this limitation in that given a detected field of view, a user may input a voice command to perform an operation.), the display magnification of a gazed region is enlarged or reduced with a position, based on the viewed position detected by the line-of-sight detection unit (see Paragraph 0193 – Powderly discloses this limitation in that the user may say “enlarge the triangle” to increase the size of the triangle within view.).
Powderly fails to expressly disclose:
the display magnification of a gazed region is enlarged or reduced with a position as the center…in accordance with the operation performed on the specific operation member, at a display magnification corresponding to the operation amount or a number of times of operation performed on the specific operation member, out of at least three stages of display magnifications.  
Fujio teaches:
the display magnification of a gazed region is enlarged or reduced with a position as the center…in accordance with the operation performed on the specific operation member, at a display magnification corresponding to the operation amount or a number of times of operation performed on the specific operation member, out of at least three stages of display magnifications (see Figure 4 and Paragraph 0047 – Fujio teaches this limitation in that with each click of the dial rotated by the user, the magnification increases by one step (in this example, 9 clicks of the dial results in steps of magnification). Also see Paragraph 0035 – Fujio further discloses that the enlargement and reduction is processed while fixing the point of the displayed image at the center of the display area.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
the display magnification of a gazed region is enlarged or reduced with a position as the center…in accordance with the operation performed on the specific operation member, at a display magnification corresponding to the operation amount or a number of times of operation performed on the specific operation member, out of at least three stages of display magnifications
for the purpose of allowing a user to accurately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 13:
The combination of Powderly, Fujio, and Shiohara teaches the electronic apparatus according to claim 11, wherein the predetermined condition is a condition representing a fact that the image displayed on the display is gazed at (see Paragraph 0188 – Powderly further discloses that the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs.)

Claim 14:
	As indicated in the above rejection, the combination of Powderly, Fujio, and Shiohara teaches every limitation of claim 11. 
	The combination of Powderly and Fujio fails to expressly teach:
wherein in the case of the first operation mode, the control unit controls so that a display object displayed on the display is switched with another display object, as the specific function, in accordance with the operation performed on the specific operation member.
Shiohara teaches:
wherein in the case of the first operation mode, the control unit controls so that a display object displayed on the display is switched with another display object, as the specific function, in accordance with the operation performed on the specific operation member (see Figures 10A-10C – Shiohara teaches this limitation in that the images are changes from a photograph to a histogram as the user rotates through the camera dial.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
wherein in the case of the first operation mode, the control unit controls so that a display object displayed on the display is switched with another display object, as the specific function, in accordance with the operation performed on the specific operation member
for the purpose of providing improved operability at the multiple functions of a camera (see Paragraph 0011). Further, Powderly, Fujio and Shiohara are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 15:
The combination of Powderly, Fujio, and Shiohara teaches the electronic apparatus according to claim 11, wherein the control unit is further configured to control so that 
2) in the case of the second operation mode (see Paragraph 0193 – Powderly discloses this limitation in that given a detected field of view, a user may then input a voice command to perform an operation.), a display magnification of a gaze region of a live image (see Paragraph 0003 – Powderly discloses this limitation in that the images may be real-time images in augmented or virtual reality.) is enlarged or reduced with a position based on the viewed position detected by the line-of-sight detection unit, in accordance with the operation performed on the specific operation member (see Paragraph 0193 – Powderly discloses this limitation in that the user may say “enlarge the triangle” to increase the size of the triangle within view. Also see Paragraph 0188 – Powderly further discloses that the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs.), the live image was captured by the imaging unit and is displayed on display.  
Powderly fails to expressly disclose:
enlarged or reduced with a position based on the viewed position detected by the line-of-sight detection unit as the center.
Fujio teaches:
enlarged or reduced with a position based on the viewed position detected by the line-of-sight detection unit as the center (see Paragraph 0035 – Fujio further discloses that the enlargement and reduction is processed while fixing the point of the displayed image at the center of the display area.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
enlarged or reduced with a position based on the viewed position detected by the line-of-sight detection unit as the center 
for the purpose of allowing a user to accurately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.
The combination of Powderly and Fujio fails to expressly teach:
1) in the case of the first operation mode, a change of an image capturing setting on image capturing by an imaging unit is executed as the specific function, in accordance with the operation performed on the specific operation member. 
Shiohara teaches:
1) in the case of the first operation mode, a change of an image capturing setting on image capturing by an imaging unit is executed as the specific function, in accordance with the operation performed on the specific operation member (see Paragraph 0134 – Shiohara teaches this limitation in that the dial may adjust an exposure value setting. Also see Figures 10A-10C – Shiohara teaches this limitation in that the images are changes from a photograph to a histogram as the user rotates through the camera dial.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
1) in the case of the first operation mode, a change of an image capturing setting on image capturing by an imaging unit is executed as the specific function, in accordance with the operation performed on the specific operation member
for the purpose of providing improved operability at the multiple functions of a camera (see Paragraph 0011). Further, Powderly, Fujio and Shiohara are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 16:
	As indicated in the above rejection, the combination of Powderly, Fujio, and Shiohara teaches every limitation of claim 15. 
	The combination of Powderly and Fujio fails to expressly teach:
wherein the image capturing setting on the image capturing is a setting of at least one of shutter speed, aperture, exposure correction and ISO sensitivity.
Shiohara teaches:
wherein the image capturing setting on the image capturing is a setting of at least one of shutter speed, aperture, exposure correction and ISO sensitivity (see Paragraph 0134 – Shiohara teaches this limitation in that the dial may adjust an exposure value setting.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, taught in Powderly and Fujio, to include:
wherein the image capturing setting on the image capturing is a setting of at least one of shutter speed, aperture, exposure correction and ISO sensitivity
for the purpose of providing improved operability at the multiple functions of a camera (see Paragraph 0011). Further, Powderly, Fujio and Shiohara are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 17:
As indicated in the above rejection, the combination of Powderly, Fujio, and Shiohara teaches every limitation of claim 15.  Powderly fails to expressly disclose:
wherein the display can be viewed via an eye piece of an eye piece finder, and the specific operation member is disposed at a position that can be operated by a finger of a hand holding the electronic apparatus in state where the user is contacting their eye to the eye piece finder.
Fujio teaches:
wherein the display can be viewed via an eye piece of an eye piece finder, and the specific operation member is disposed at a position that can be operated by a finger of a hand holding the electronic apparatus in state where the user is contacting their eye to the eye piece finder (see Figure 1 and Paragraphs 0026-0027 – Fujio teaches this limitation in that when the user holds the digital camera in their right hand, the rear dial (112) can be operated using only the thumb of their right hand. The user may be examining the display through the optical finder (130).).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
wherein the display can be viewed via an eye piece of an eye piece finder, and the specific operation member is disposed at a position that can be operated by a finger of a hand holding the electronic apparatus in state where the user is contacting their eye to the eye piece finder
for the purpose of allowing a user to accurately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image.

Claim 19:
Claim 19 is the method claim corresponding to the apparatus of claim 11, which is rejected as being taught by the combination of Powderly, Fujio and Shiohara. Powderly further discloses that the apparatus performs a method (see Paragraph 0128). Thus, the combination of Powderly, Fujio and Shiohara teaches every limitation of claim 19, per the rejection of claim 11, above.

Claim 21:
Claim 21 is the medium claim corresponding to the apparatus of claim 11, which is rejected as being taught by the combination of Powderly, Fujio, and Shiohara. Powderly further discloses that the apparatus performs a method per the instructions stored on a non-transitory storage medium (see Paragraph 0077). Thus, the combination of Powderly, Fujio and Shiohara teaches every limitation of claim 21, per the rejection of claim 11, above.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Powderly and Fujio in view of Kim et al., U.S. Patent Publication Number 2015/0332091 A1.

Claim 26:
As indicated in the above rejection, the combination of Powderly and Fujio teaches every limitation of claim 7.  The combination fails to expressly teach:
wherein the indication, formed by broken lines, is superimposed at the viewed position in the image displayed on the display.
Fujio teaches:
wherein the indication, formed by-9- 25790/258/4041795.1PATENTS/N: 16/892,21925790.258broken lines, is superimposed at the viewed position in the image displayed on the display (see Paragraph 0078 – Kim teaches this limitation in that referring to Figure 3, the area at which the user gazes is displayed as a dashed circle on the display.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Powderly, to include:
wherein the indication, formed by-9- 25790/258/4041795.1PATENTS/N: 16/892,21925790.258broken lines, is superimposed at the viewed position in the image displayed on the display
for the purpose of altering an overall image in reference to a user’s gaze map (see Paragraph 0081). Further, both Powderly and Kim are concerned with receiving physical input to alter or manipulate a screen image.

Response to Arguments
	Applicant’s arguments dated 15 April 2022 have been considered but are not persuasive.

Claims 1, 18, and 19:
	Applicant argues that the combination of Powderly and Fujio fails to teach the limitations of claim 1 because “Powderly does not teach that the ‘gazed region, which is a portion of the image, is enlarged or reduced in response to a user’s operation.” (See Remarks, Page 16, Paragraph 2)
	The Examiner disagrees.
	As noted by Applicant on Pages14 and 15 of the Response, as well as in the replicated Figure 20 of Powderly on Page 15, Powderly teaches that using both eye gaze and some other input (for example, a voice command), the user may manipulate an image as being enlarged. Specifically, as cited in the updated rejection above, Powderly discloses that the wearable system uses an inward-facing imaging system to perform eye gaze tracking by obtaining images of the user’s eye and analyzing them to deduce the user’s direction of gaze (see Paragraph 0168),  and that given a detected field of view, a user may input a voice command to perform an operation (0193). Further, the user’s field of view may be calculated based on the user’s eye gaze, and is used to determine a target virtual object based on multimodal user inputs (0188), Pat which point the user may use a voice command such as saying “enlarge the triangle” to increase the size of the triangle within view (0193). Powderly discusses in detail that speech commands may also be combined with eye gaze as a method of selecting and manipulating user interface elements (0056). 
	Examiner notes that by enlarging a virtual object selected by the user’s eye gaze, the system in Powderly is in fact enlarging the gazed region of the image, which is a portion of the image, as required by the amended claims. The claims as currently presented do not require that only a portion of an image be enlarged or reduced. Using broadest reasonable interpretation, Examiner maintains that the enlargement of the image as a whole per the user’s selection by eye gaze satisfies the requirements as currently presented in claim 1.
Applicant further argues that the combination of Powderly and Fujio fails to teach the limitations of claim 1 because “Powderly does not teach that the display magnification being changed using a gazing position as the center.” (See Remarks, Page 17, Paragraph 2)
	The Examiner disagrees.
As indicated in the rejection above, Fujio teaches a control unit configured to control so that a display magnification of a gazed region of the image, which is a portion of the image, is enlarged or reduced with a position, as the center…in accordance with an operation amount or a number of times of operation performed on the specific operation member, at a display magnification out of at least three stages of display magnifications with each click of the dial rotated by the user, the magnification increases by one step (in this example, 9 clicks of the dial results in steps of magnification. Also see Paragraph 0035 – Fujio further discloses that the enlargement and reduction is processed while fixing the point of the displayed image at the center of the display area (see Figure 4 and Paragraph 0047). Examiner maintains that this functionality of Fujio would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention for the purpose of allowing a user to immediately magnify a portion of a digital image. Further, both Powderly and Fujio are concerned with receiving physical input to magnify or otherwise manipulate a screen image. 
Thus, Examiner maintains that the combination of Powderly and Fujio teaches every limitation of claim 1. Examiner further maintains the rejections of independent claims 18 and 19 for the same reasons. 

Claims 11, 20, and 21:
Claims 11, 20, and 21 vary in scope from claims 1, 18, and 19, however the arguments presented by Applicant are concerned with the rejection of corresponding limitations to claims 1, 18, and 19, and have been addressed fully in the Response above. For these reasons, Examiner maintains that the combination of Powderly, Fujio, and Shiohara teaches every limitation of claims 11, 20, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ashley M Fortino/Examiner, Art Unit 2143          
                                                                                                                                                                                                                                                                                  
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143